     Case 3:20-cv-07000-WHA Document 78-7 Filed 06/29/21 Page 1 of 5




 1   Monique Olivier (Cal. Bar No. 190385)
     monique@osclegal.com
 2   Christian Schreiber (Cal. Bar No. 245597)
     christian@osclegal.com
 3
     Hannah Shirey (Cal. Bar No. 332187)
 4   hannah@osclegal.com
     OLIVIER SCHREIBER & CHAO LLP
 5   201 Filbert Street, Suite 201
     San Francisco, California 94133
 6   Tel: (415) 484-0980
 7   Fax: (415) 658-7758

 8   Elliot Conn (Cal. Bar No. 279920)
     elliot@connlawpc.com
 9   CONN LAW, PC
     354 Pine Street, 5th Floor
10   San Francisco, California 94104
11   Tel: (415) 417-2780
     Fax: (415) 358-4941
12
     Attorneys for Plaintiff Jeremy Stanfield
13   and the Proposed Class
14

15                               UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA

17

18                                               Case No. 3:20-cv-07000-WHA

19    JEREMY STANFIELD, on behalf of himself
      and all others similarly situated,
20                                               PLAINTIFF’S SUPPLEMENTAL
             Plaintiff,                          RESPONSES TO DEFENDANT TAWKIFY,
21                                               INC.’S INTERROGATORIES TO
                     v.                          PLAINTIFF, SET ONE, NOS. 2, 3, 8, 9, 10,
22
                                                 11, 13, AND 18
      TAWKIFY, INC., et al.; and DOES 1-25,
23

24           Defendants.                         Complaint filed: August 21, 2020
                                                 Trial date:
25

26

27

28
      PLAINTIFF’S SUPPLEMENTAL RESPONSES TO DEFENDANT TAWKIFY, INC.’S INTERROGATORIES,
                                           SET ONE
                                  CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-7 Filed 06/29/21 Page 2 of 5




 1          8.      Plaintiff objects to each interrogatory to the extent it seeks information from or

 2   about anyone besides the named Plaintiff, thereby seeking documents that may not in the

 3   possession, custody or control of Plaintiff.

 4          9.      Plaintiff objects to each interrogatory to the extent that it is vague, ambiguous,

 5   overbroad, and unintelligible.

 6          10.     Plaintiff objects to each interrogatory to the extent it seeks information protected

 7   from disclosure under the marital testimonial privilege and/or the marital confidential

 8   communications privilege.

 9          Plaintiff specifically reserves the right to supplement these objections and responses as

10   discovery progresses, and specifically after and if Plaintiff is able to obtain further documents,

11   discovery responses, and deposition testimony from Defendant.

12          Subject to and without waiving the foregoing General Objections, and incorporating each

13   of them by reference into each of the responses provided below, Plaintiff hereby responds to

14   Defendant Tawkify, Inc.’s Interrogatories to Plaintiffs, Set One, as follows:

15                                         INTERROGATORIES

16   INTERROGATORY NO. 2:

17          IDENTIFY, with specificity, all facts, including the relevant dates, PERSONS,

18   COMMUNICATIONS, and DOCUMENTS, that relate to how YOU first became aware of the

19   Dating Services Contract Act, Cal. Civ. Code section 1694, et seq. (“DSCA” or the “Act”).

20   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 2:

21          Plaintiff objects to the interrogatory on grounds that it is compound. Plaintiff objects to the

22   interrogatory to the extent it seeks information protected by the attorney-client privilege or the

23   attorney work product doctrine. Plaintiff objects that the interrogatory is overbroad, vague, and

24   ambiguous. Plaintiff objects that the interrogatory incorporates terms that are vague,

25   unintelligible, or misleading. Plaintiff objects that the interrogatory is unduly burdensome and

26   propounded for the purpose of harassing Plaintiff because it seeks information in the possession

27   of, known to, or otherwise equally available to, Defendant.

28                                             3
      PLAINTIFF’S SUPPLEMENTAL RESPONSES TO DEFENDANT TAWKIFY, INC.’S INTERROGATORIES,
                                           SET ONE
                                  CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-7 Filed 06/29/21 Page 3 of 5




 1          Subject to the foregoing objections, Plaintiff responds as follows:

 2          Plaintiff became aware of the Dating Services Contract Act shortly before filing the

 3   complaint in August 2020, on or about August 7, 2020.

 4   INTERROGATORY NO. 3

 5          IDENTIFY the date that YOU first learned of YOUR rights under California Civil Code §

 6   1694.1, as alleged in the FAC.

 7   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 3:

 8          Plaintiff objects to the interrogatory on grounds that it is compound. Plaintiff objects that

 9   the interrogatory is overbroad, vague, and ambiguous. Plaintiff objects to the interrogatory on

10   grounds that it seeks information protected by the attorney-client privilege. Plaintiff objects on

11   grounds that the information sought is not relevant nor reasonably calculated to lead to the

12   discovery of admissible evidence.

13          Subject to the foregoing objections, Plaintiff responds as follows:

14          Plaintiff became aware of the Dating Services Contract Act shortly before filing the

15   complaint in August 2020, including those rights enumerated in California Civil Code § 1694.1,

16   on or about August 7, 2020.

17   INTERROGATORY NO. 8

18          IDENTIFY all PERSONS (other than YOUR counsel or YOUR counsel’s staff) who have

19   personal knowledge concerning the facts alleged in the FAC.

20   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 8:

21          Plaintiff objects that interrogatory is vague and overbroad. Plaintiff objects to the

22   interrogatory on grounds that it requires him to speculate about the personal knowledge of

23   individuals. Plaintiff objects that the interrogatory is unduly burdensome and propounded for the

24   purpose of harassing Plaintiff because it seeks information in the possession of, known to, or

25   otherwise equally available to, Defendant.

26          Subject to and without waiving the foregoing objection(s), Plaintiff responds as follows:

27              •   Plaintiff, who may be contacted through counsel;
28                                             4
      PLAINTIFF’S SUPPLEMENTAL RESPONSES TO DEFENDANT TAWKIFY, INC.’S INTERROGATORIES,
                                           SET ONE
                                  CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-7 Filed 06/29/21 Page 4 of 5




 1          Subject to and without waiving the foregoing objection(s), and subject to the Preliminary

 2   Statement and General Objections above, Plaintiff responds as follows: Plaintiff has not shared

 3   his “TAWKIFY profile login information (username and password)” with any person outside of a

 4   privileged attorney-client relationship.

 5
                                                       Respectfully submitted,
 6    Dated: June 4, 2021
 7
                                                       OLIVIER SCHREIBER & CHAO LLP
 8                                                     CONN LAW, PC

 9                                                     By:     /s/ Christian Schreiber
                                                               Christian Schreiber
10
                                                       Attorneys for Plaintiff and the Proposed Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            47
      PLAINTIFF’S SUPPLEMENTAL RESPONSES TO DEFENDANT TAWKIFY, INC.’S INTERROGATORIES,
                                           SET ONE
                                  CASE NO. 3:20-cv-07000-WHA
DocuSign Envelope ID: A5E04D17-F1EC-4A24-8549-10808841BCFE
                      Case 3:20-cv-07000-WHA Document 78-7 Filed 06/29/21 Page 5 of 5




       1
                                                         VERIFICATION
       2

       3             I, Jeremy Stanfield, declare as follows:

       4             I am the plaintiff in this action and have read the foregoing responses to Defendant

       5    Tawkify, Inc.’s Interrogatories, Set One (as modified), and know the contents thereof. The

       6    responses are true of my own knowledge except for matters stated on my information and belief,

       7    and as to those matters, I believe them to be true.

       8                     I declare under penalty of perjury under the laws of the State of California that the
                                                                                                   04
       9             foregoing is true and correct. Executed at ___________,
                                                                Murrieta     California on June __, 2021.

      10

      11
                                                                           ____________________________
      12                                                                         Jeremy Stanfield
      13

      14                                              VERIFICATION
                                                CASE NO: 3:20-cv-07000-WHA
      15

      16

      17

      18
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28


                                                    PLAINTIFF’S VERIFICATION
